Citation Nr: 9909042	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-10 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
September 1975.  

This appeal arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for tinnitus, hypertension and bilateral hearing loss.  


FINDINGS OF FACT

1.  The veteran has hypertension which was first manifested 
in service.  

2..  The veteran has not submitted competent medical evidence 
which demonstrates that he currently has bilateral hearing 
loss.  

3.  The veteran has not submitted competent medical evidence 
which demonstrates that he currently has tinnitus.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for tinnitus.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, one who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well-
grounded claim as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Moreover, 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992).  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  Grottveit at 93.  
Furthermore, a claim that is not well-grounded must be denied 
because it does not present a question of law or fact over 
which the Board has jurisdiction.  38 U.S.C.A. § 7105(d)(5) 
(West 1991); Edenfield v. Brown, 8 Vet.App. 384 (1995), 
Beausoleil v. Brown, 8 Vet.App. 459 (1996).  

Relevant Laws and Regulations.  The basic framework of the 
law and regulations provides that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension and 
sensorineural hearing loss, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385(1998).  

The veteran's representative has requested the that the 
doctrine of reasonable doubt be applied this case.  38 C.F.R. 
§ 3.102 provides that it is the defined and consistently 
applied policy of the VA to administer the law under a broad 
interpretation , consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin such doubt will be resolved in favor 
of the claimant.  By reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  

Factual Background.  In May 1976 the veteran filed a claim 
for VA benefits.  The claims folder contains a memorandum 
from the Commander of the Naval Reserve Personnel Center to 
The National Personnel Records Center (NPRC) to the effect 
that The Naval Reserve Personnel Center had no record of 
maintenance of the veteran's health record at that command.  
A copy of the memorandum was sent to the VARO and date 
stamped August 1976.  

A memorandum from the Commanding Officer of the Naval Reserve 
Personnel Center to the RO indicates that the veteran's fleet 
reserve medical records were transferred to the National 
Personnel Records Center (NPRC).  The RO was advised to 
resubmit its request to the NPRC for records in 60 days.  The 
memorandum was dated stamped in October 1976.  

In October 1976 the RO received the veteran's separation 
examination and Form DD 214s.  The RO made a subsequent 
request to the NPRC for all additional medical records.  In 
December 1976 the NPRC responded that all available medical 
records had been forwarded to the RO and no additional 
medical records were available.  

On the veteran's service retirement examination in September 
1975 his blood pressure was noted to be 130/90.  The 
audiological evaluation revealed that, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
15
LEFT
0
0
0
0
5

On his Report of Medical History the veteran denied a history 
of hearing loss and high blood pressure.  

The veteran's Form DD 214s were also received by the RO in 
October 1976.  The Form DD 214's revealed that the veteran 
had served aboard the USS MIDWAY and his occupational 
specialties included fuel maintenance.  

In September 1982 the veteran was admitted to a private 
hospital.  The private hospital records revealed that the 
veteran was hypertensive.  His systolic blood pressure had 
not been very high, but his diastolic had run around 100 to 
110.  The examiner noted that he had been unable, since 
seeing the veteran, to get his diastolic down more than 100.  
The examiner noted a history of hypertension for four or five 
years.  The discharge summary revealed that his blood 
pressure had varied and he had a history of high blood 
pressure for several years.  He had been into the physician's 
office with an elevation of 158/100 on several occasions.  

Subsequent private medical records include continuing 
treatment for hypertension.  

In February 1999 the veteran testified at a videoconference 
before a Member of the Board.  The veteran stated that he had 
served aboard an aircraft carrier while in service.  During 
Vietnam he worked twelve hour shifts on the flight deck.  It 
was a noisy environment.  (T-4).  He wore ear protection.  
They were given Styrofoam and wooden ear plugs.  The earplugs 
did not stop the loud grinding noise.  He was exposed to loud 
noise the whole 19 years he was in the service.  (T-5).  To 
his knowledge he did not have any problems when he left the 
service.  In August 1977 he took a job with the school 
district in Beaumont.  The school district gave him a 
physical.  He was told that he had high blood pressure.  He 
did not know how to locate those records.  He was currently 
taking medication for hypertension.  He was never told in 
service that he had hypertension or was treated for 
hypertension in service.  (T-7).  When questioned the veteran 
was unable to say when he first noticed he had a hearing 
loss.  No one had told him that he had a hearing loss.  (T-
8).  The veteran first noticed ringing in his ears in 
service.  He stated that he had been exposed to loud noises 
in service on a daily basis.  (T-9).  


Analysis. 
Hypertension

Initially the Board finds that the veteran's claim for 
service connection for hypertension is well grounded.  The 
service separation examination includes an elevated blood 
pressure reading.  The veteran has testified that he was 
first diagnosed with hypertension in 1977, only two years 
after service.  The private medical records in the claims 
folder include a 1982 diagnosis of hypertension and records 
of treatment for hypertension.  As the veteran has presented 
evidence of possible disability in service, and medical 
records which demonstrate continuing treatment for 
hypertension and evidence of current hypertension his claim 
is well grounded.  

In weighing the evidence the Board has placed great weight on 
the elevated blood pressure reading on the service retirement 
examination.  Hypertension has been defined as persistently 
high arterial blood pressure with various criteria for its 
threshold from 140 systolic and 90 diastolic.  Dorland's 
Illustrated Medical Dictionary 635 (26th Ed 1985).  The 
September 1982 private medical records include a four or five 
year history of diagnosis and treatment of hypertension.  
That is consistent with the veteran's testimony that he was 
first told that he had hypertension in 1977 when he applied 
for a job.  

The regulations do not require that a disability be diagnosed 
in service in order for service connection to be granted, if 
as in this case all the evidence including that pertinent to 
service establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d).  

The Board has concluded that the evidence is at least in 
equipoise and that service connection for hypertension is 
warranted.  

Hearing Loss and Tinnitus 

The veteran's service separation examination does not reveal 
that the veteran has a hearing loss under 38 C.F.R. § 3.385.  
There are no references to a hearing loss or tinnitus on 
either the separation examination report or the history given 
by the veteran at separation.  

The Board is aware that the veteran does not have to 
demonstrate a hearing loss on service separation if he is 
able to demonstrate a relationship between a current hearing 
loss, and an incident in service such as noise exposure.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  

The veteran has offered evidence of noise exposure in 
service, but he has not offered any competent medical 
evidence that he currently has a hearing loss or tinnitus.  
While the veteran is competent to testify as to symptoms he 
experiences he is not competent to diagnosis a medical 
disorder.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  

The Court has held that a well grounded claim must include a 
current diagnosis of the claimed disability.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. Oct. 7, 1997), aff'd 9 Vet. 
App. 341 (1996) (adopting the definition of the Court of a 
well-grounded claim as set forth in Caluza v. Brown, 7 Vet. 
App. 498, 506 (aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this 
case the veteran has not presented any evidence of a current 
diagnosis of hearing loss or tinnitus.  While he has 
presented evidence of noise exposure in service, through his 
testimony and the notations on his DD 214's of his service on 
an aircraft carrier, he has not presented any medical 
evidence of a current diagnosis of hearing loss or tinnitus.  

When a claim is not well grounded, VA does not have a 
statutory duty to assist the claimant in developing the facts 
pertinent to the claim  However, VA may be obligated to 
advise the claimant of the evidence needed to complete the 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1996).  
The duty attaches when the appellant has reported the 
existence of evidence which could serve to render a claim 
well grounded.  The Board notes the veteran has asserted that 
further attempts should be made to obtain his service medical 
records.  He contends they are located at the NAS, Fleet 
Reserve in New Orleans.  Where as in this case the veteran's 
service medical records are unavailable the Court has held 
that the appellant should be provided with an explanation of 
how the service records are stored and why the search that 
was undertaken constituted a reasonably exhaustive search.  
See Dixon v. Derwinski, 3 Vet. App. 261,264 (1992).  

The information request forms in the claims folder, as set 
out above, reveal that the veteran's records were transferred 
from the Naval Reserve Center to the NPRC.  The NPRC 
transferred the veteran's service medical records in its 
possession to the VA.  The Veterans Benefits Administration 
Manual (M21-1), Part III, Chapter 4, Requests for Service 
Records indicates that after Naval personnel are separated 
from the service there is an 18 month period when the service 
medical records are sent to Washington for microfilming.  The 
last request for the veteran's service medical records was 
during that period.  It may be that the NPRC received the 
veteran's service medical records after that date.  The Board 
has also considered whether a search of alternative sources 
such as clinical records from specific treating facilities 
could be obtained.  It is clear from the veteran's testimony 
that he was not treated for any of his claimed disabilities 
in service.  He has not asserted that he was diagnosed with  
or treated in service for any of these disabilities.  He has 
not identified any specific date or location where he 
received treatment for any of these disabilities in service.  

The Court has held that where the service medical records are 
missing the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The veteran has not presented any 
evidence of a current disability, that is a current diagnosis 
of either hearing loss or tinnitus.  He has not presented a 
well grounded claim.  The outcome of this decision would not 
change if additional service medical records were obtained, 
since the claim would still be not well grounded even if the 
service medical records revealed evidence of hearing loss or 
tinnitus in service.  

In this instance the veteran must submit evidence of a 
current diagnosis of hearing loss and tinnitus, and competent 
medical evidence of a nexus between the current hearing loss 
and tinnitus, and his noise exposure in service, for his 
claim to be well-grounded.  The veteran clearly indicated 
that he had not been told by anyone that he had a hearing 
loss or tinnitus.  A review of the claims folder does not 
reveal the existence of any evidence which has not already 
been obtained which would render the claim well grounded.  

In the absence of current diagnoses of hearing loss or 
tinnitus, the Board has concluded that the veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus are not well grounded.  


ORDER

Service connection for hypertension is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


